Title: To George Washington from Timothy Pickering, 1 December 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            New—York Decr l. 1783.
                        
                        As I may not have another opportunity, I beg leave now to present to your Excellency the following questions
                            & to be favoured with your answers or advice for my government.
                        l. Whether any batteaux, & if any what number must be provided for the frontier service; and at what
                            places, & by what time in the Spring, they must be ready?
                        2. For what number of troops, destined for the frontier service, provision of all other articles to be
                            furnished by my department, must be made?
                        I have to inform your Excellency that Mr Glen, with whom Mr Mix contacted for building batteaux, had made
                            such preparations before the counter orders arrived, that he insisted on completing fifteen, which was done. I have the
                            honour to be with the greatest respect Sir Your Excellency’s most obedient servant
                        
                            T. Pickering
                            Q. M. G.
                        
                    